07/22/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                 Case Number: OP 22-0023


                                             OP 22-0023                        L

                                                                            JUL 2 2 2022
  CHARLES DANIEL SMITH,                                                                Grec:nwood
                                                                                  of Supreme Court
                                                                           E-,--;nte;• of iv‘ontana
                  Plaintiff and Appellant,

           v.                                                           ORDER

  CHARTER COMMUNICATIONS, INC.,

                 Defendant and Appellee.


           Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argument on Friday,
September 23, 2022, at 9:30 a.m. at the Delta Hotels Helena Colonial in Helena, Montana,
with an introduction to the oral argument beginning at 9:00 a.m.
           IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
times in this cause nurnber shall be forty (40) minutes for the Appellant and thirty (30)
rninutes for the Appellee.
       Counsel should be mindful of the provisions of M. R. App. P. 17(6).
       The Court will not entertain any rnotions to reschedule.
       The Clerk is directed to provide a copy hereof to all counsel of record, to Elaine
Gagliardi, Acting Dean, Alexander Blewett III School of Law, University of Montana, to
Jordan Gross, Associate Dean of Academic Affairs, Alexander Blewett III School of Law,
University of Montana, to Anthony Johnstone, Professor of Law, Alexander Blewett III
School of Law, University of Montana, to John Mudd, Executive Director, State Bar of
Montana, and to Molly C. Dwyer, Clerk of Court of the U.S. Court of Appeals for the Ninth
Circuit.
                     n
       DATED this at- day of July, 2022.
                                                    For the Court,




                                                                  Chief Justice